FIRST POTOMAC REALTY TRUST

FORM OF RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT, is entered into as of      , 200     (the
“Agreement”), by and between, First Potomac Realty Trust, a Maryland real estate
investment trust (the “Company”), and      (the “Recipient”). Capitalized terms
used but not otherwise defined in this Agreement shall have the respective
meanings set forth in the First Potomac Realty Trust 2003 Equity Compensation
Plan (the “Plan”).

WHEREAS, on      , 200     (the “Date of Grant”), the Compensation Committee
(the “Committee”) of the Board of Trustees (the “Board”) of the Company granted
the Recipient a Restricted Stock Award, pursuant to which the Recipient shall
receive shares of the Company’s Class A Common Stock, par value $.01 per share
(“Common Stock”), pursuant to and subject to the terms and conditions of the
Plan.

NOW, THEREFORE, in consideration of the Recipient’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Number of Shares; Restrictions. The Company hereby grants the Recipient a
Restricted Stock Award (the “Stock Award”) of      shares of restricted Common
Stock (the “Restricted Shares”) pursuant to the terms of this Agreement and the
provisions of the Plan. The Restricted Shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture until the lapse of the Restricted Period, as defined in
Section 2 below.

2. Lapse of Restrictions; Restricted Period. The restrictions set forth in
Section 1 above shall lapse and a portion of the Restricted Shares shall become
unrestricted and freely tradable only as follows: (i) 25% of the Restricted
Shares on      , 200     ; (ii) 25% of the Restricted Shares on      , 200     ;
(iii) 25% of the Restricted Shares on      , 200     ; (iv) 25% of the
Restricted Shares on      , 200     .

3. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Stock, and in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan. Notwithstanding the preceding sentence, if a Change of Control occurs,
all of the Restricted Stock shall become immediately unrestricted and freely
transferable by the Recipient on the date of the Change of Control.

1

4. Rights of Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such Restricted Stock. Dividends paid on
Restricted Stock shall be paid at the dividend payment date for the Common Stock
in cash or shares of Common Stock. Stock distributed in connection with a Common
Stock split or Common Stock dividend shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock has been distributed.

5. Termination of Membership on Board of Trustees. In the event that Recipient
ceases to be a member of the Board of Trustees of the Company (the “Board”) for
any reason prior to the lapse of the Restricted Period, then the Restricted
Stock and any accrued but unpaid dividends that are at that time subject to
restrictions set forth herein shall be forfeited to the Company without payment
of any consideration by the Company, and neither the Recipient or any of his or
her successors, heirs, assigns, or personal representatives shall thereafter
have any further rights or interests in such shares of Restricted Stock or
certificates.

6. Miscellaneous.

(a) Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement of the Company and the Recipient concerning the
subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.

(b) Conflicting Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.

(c) No Guarantee of Continued Membership on Board. The Recipient acknowledges
and agrees that nothing herein shall be deemed to create any implication
concerning the adequacy of the Recipient’s services to the Company or any of its
subsidiaries or shall be construed as an agreement by the Company or any of its
subsidiaries, express or implied with respect to Recipient’s continued
membership on the Board.

(d) Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Recipient under this
Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign, encumber, pledge or otherwise transfer its rights and interests
hereunder, except as provided in this Agreement, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Restricted Shares by notice to the
Recipient, and the Restricted Stock and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Agreement may be
assigned by the Company without the Recipient’s consent.

(e) Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Recipient will be deemed an original and all
of which together will be deemed the same agreement.

(g) Notices. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the headquarters of
the Company, and any notice to the Recipient shall be addressed to the Recipient
at his current home address shown on the records of the Company, or such other
address as the Recipient may designate to the Company in writing pursuant to the
procedures of this Section 6(g). Any notice shall be given by personal delivery,
by first class U.S. Mail, or by facsimile.

(h) Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.

(i) Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

FIRST POTOMAC REALTY TRUST



    Attest:

     
     
  By:      
 
   
 
  RECIPIENT

     

64887.000020 RICHMOND 1787741v1

[Name]

2